Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 1 of 50 PageID: 5




                      Exhibit
                        1
     MID-L-007458-20 10/27/2020 12:34:49 PM Pg 1 of 25 Trans ID: LCV20201918759
     Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 2 of 50 PageID: 6




Cohen Fineman, LLC
Samuel B. Fineman, Esquire
NJ ID No. 005381999
1999 Marlton Pike East, Suite 4
Cherry Hill, NJ 08003
(856) 304-0699
Attorney for Plaintiff

PANKAJ SHARMA,                              :      SUPERIOR COURT OF NEW JERSEY
                                            :      LAW DIVISION
                      PLAINTIFF,            :      MIDDLESEX COUNTY
                                            :
                                            :      DOCKET NO. MID-L-007458-20
                                            :
                                            :      CIVIL ACTION
       v.                                   :
                                            :      VERIFIED COMPLAINT
VIVIAN LIU,                                 :
                                            :
                      DEFENDANT.            :      JURY TRIAL DEMANDED


       Plaintiff, Pankaj Sharma, by and through his attorney, Samuel Fineman, Esquire, of the

law firm of Cohen Fineman, LLC, complains against Defendant, Vivian Liu, an adult individual,

and alleges as follows:

                                          PARTIES

1.     Plaintiff, Pankaj Sharma (hereafter “Sharma”) is an adult New Jersey resident currently

domiciled at 202 Compton Avenue, Edison New Jersey 08820.

2.     Defendant, Vivian Liu (hereafter “Liu”) is an adult New York resident currently domiciled

at 353 56th Street, Brooklyn, New York 11220.

3.     Sharma is a published and well-respected metallurgical engineering with Con Edison.

4.     On information and belief, Liu is currently working for Wolters Kluwer in the field of

applied data.
      MID-L-007458-20 10/27/2020 12:34:49 PM Pg 2 of 25 Trans ID: LCV20201918759
      Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 3 of 50 PageID: 7




                                  FACTUAL ALLEGATIONS

5.     Sharma’s claims surround Liu’s posting of defamatory and false statements on social media

sites, including, but not limited to, Twitter and Facebook.

6.     In addition, on information and belief, Liu created and registered an eponymous web page

under the website “www.pankaj-sharma.com,” (hereafter “Pankaj Sharma website”) wherein Liu

made defamatory and false statements about Sharma.

7.     On information and belief, using the pseudonyms “Ben Downey” and “Blake Bomer,” Liu

made false and defamatory statements on Sharma’s employer, Con Edison’s interactive Twitter

and Facebook pages alleging that Sharma “was found guilty of harassment” and that he “molested

and injured a young woman after he refused to have sex with her.” True and correct copies of said

Twitter and Facebook postings are attached hereto, made a part hereof and marked as Exhibit “A.”

8.     On information and belief, on the Pankaj Sharma website, Liu alleges that Sharma, in

addition to “molest[ing] and injur[ing] a young woman after he refused to have sex with her,” also

“continued to touch and molest her despite the victim telling him not to touch her. In a fit of anger

after the victim rejected his sexual and romantic advances, Sharma intentionally injured the victim

and caused long term nerve damage that the victim is still suffering from 16 months later. Sharma

became angry because he felt entitled to sex with the victim.” A true and correct copy of said

website is attached hereto, made a part hereof and marked as Exhibit “B.”

9.     Liu is afraid to use her real identity in these malicious postings because she knows that said

postings are false and defamatory.

10.    Sharma categorically denies ever molesting, harassing, soliciting or injuring Liu.

11.    Sharma asserts that Liu’s allegations are patently false and were made with the specific

intent of harming Sharma’s good name and reputation in both New Jersey and New York.




                                                 2
      MID-L-007458-20 10/27/2020 12:34:49 PM Pg 3 of 25 Trans ID: LCV20201918759
      Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 4 of 50 PageID: 8




12.    Liu specifically intended to direct her defamatory communications via interactive social

media so that New Jersey residents and social media participants would view and respond to her

defamatory postings.

13.    Liu posted defamatory statements on Con Edison’s interactive Twitter and Facebook pages

with the specific intent of convincing Con Edison to terminate Sharma’s employment.

14.    Liu’s false and defamatory postings about Sharma amount to libel per se and have caused

Sharma severe harm to his personal and professional reputations.

                                JURISDICTION AND VENUE

15.    Jurisdiction is proper in this matter under R. 4:4-4, consistent with due process of law.

16.    Venue is properly laid in Middlesex County, New Jersey pursuant to R. 4:3-2, as such is

the location wherein the cause of action arose.

17.    With respect to long-arm jurisdiction, Liu’s postings on interactive social media sites were

sufficiently purposeful and directed toward New Jersey readers and/or participants such that she

should reasonably anticipate being haled into court in New Jersey for her actions.


                                  COUNT I --DEFAMATION

18.    Sharma restates and incorporates by reference, as if fully restated herein, the allegations in

Paragraphs 1 through 17, supra.

19.    Based on the foregoing, Liu’s pseudonymous postings on social media and allegations on

the Sharma website are per se defamatory.

20.    Sharma asserts that he never molested, harassed, solicited or injured Liu.

21.    The defamatory statements made by Liu about Sharma have subjected Sharma to ridicule

and contempt, have harmed Sharma’s personal and professional reputations by lowering the

community’s estimation of him and have jeopardized his employment with Con Edison.



                                                  3
       MID-L-007458-20 10/27/2020 12:34:49 PM Pg 4 of 25 Trans ID: LCV20201918759
       Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 5 of 50 PageID: 9




                                       RELIEF DEMANDED

WHEREFORE, Plaintiff, Pankaj Sharma, hereby demands judgement as follows:

      a. On Count I of the Complaint, in favor of the Plaintiff, Pankaj Sharma, and against Vivian

         Liu in an amount to be determined but not less than $5,000,000.00 plus interest at the

         statutory rate from the date of judgment and costs;

      b. On Count I, for attorney’s fees;

      c. Punitive damages; and

      d. Such other and further relief as is just appropriate.

                                    COUNT II – FALSE LIGHT

22.      Sharma restates and incorporates by reference, as if fully restated herein, the allegations in

Paragraphs 1 through 21, supra.

23.      Based on the foregoing, Liu’s pseudonymous postings on social media and allegations on

the Sharma website depict Sharma in a false light.

24.      The false light in which Sharma was placed, namely that he is convicted sexual predator

and abuser, would be highly offensive to a reasonable person.

25.      On information and belief, Liu had knowledge of or acted in reckless disregard as to the

falsity of the publicized matter and the false light in which Sharma would be placed by her actions.

26.      The false light in which Sharma was placed has exposed him to ridicule and contempt, has

harmed Sharma’s personal and professional reputations by lowering the community’s estimation

of him and has jeopardized his employment with Con Edison.

                                       RELIEF DEMANDED

WHEREFORE, Plaintiff, Pankaj Sharma, hereby demands judgement as follows:




                                                    4
     MID-L-007458-20 10/27/2020 12:34:49 PM Pg 5 of 25 Trans ID: LCV20201918759
    Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 6 of 50 PageID: 10




   a. On Count II of the Complaint, in favor of the Plaintiff, Pankaj Sharma, and against Vivian

       Liu in an amount to be determined but not less than $5,000,000.00 plus interest at the

       statutory rate from the date of judgment and costs;

   b. On Count II, for attorney’s fees;

   c. Punitive damages; and

   d. Such other and further relief as is just appropriate.



Respectfully submitted,

Cohen Fineman, LLC
/s/Samuel B. Fineman
Samuel B. Fineman, Esquire
Attorney for Plaintiff
1999 Marlton Pike East, Suite 4
Cherry Hill, NJ 08003
(856) 304-0699


                           DESIGNATION OF TRIAL COUNSEL

       Samuel B. Fineman is hereby designated as trial attorney.

       I certify that the matter in controversy is not the subject of any other action or arbitration

proceeding, now or contemplated, and that no other party should be joined in this action. R.4:5-1.

       I certify that confidential person identifies have been redacted from documents now

submitted to the court, and will be redacted from all documents submitted in the future in

accordance with Rule 1:38-7(b).

/s/Samuel B. Fineman
Samuel B. Fineman, Esquire
Attorney for Plaintiff
1999 Marlton Pike East, Suite 4
Cherry Hill, NJ 08003
(856) 304-0699




                                                 5
     MID-L-007458-20 10/27/2020 12:34:49 PM Pg 6 of 25 Trans ID: LCV20201918759
    Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 7 of 50 PageID: 11




Dated: October 26, 2020




                                         6
MID-L-007458-20 10/27/2020 12:34:49 PM Pg 7 of 25 Trans ID: LCV20201918759
Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 8 of 50 PageID: 12




          EXHIBIT “A”
MID-L-007458-20 10/27/2020 12:34:49 PM Pg 8 of 25 Trans ID: LCV20201918759
Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 9 of 50 PageID: 13
 MID-L-007458-20 10/27/2020 12:34:49 PM Pg 9 of 25 Trans ID: LCV20201918759
Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 10 of 50 PageID: 14
MID-L-007458-20 10/27/2020 12:34:49 PM Pg 10 of 25 Trans ID: LCV20201918759
Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 11 of 50 PageID: 15
MID-L-007458-20 10/27/2020 12:34:49 PM Pg 11 of 25 Trans ID: LCV20201918759
Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 12 of 50 PageID: 16
MID-L-007458-20 10/27/2020 12:34:49 PM Pg 12 of 25 Trans ID: LCV20201918759
Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 13 of 50 PageID: 17
MID-L-007458-20 10/27/2020 12:34:49 PM Pg 13 of 25 Trans ID: LCV20201918759
Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 14 of 50 PageID: 18
MID-L-007458-20 10/27/2020 12:34:49 PM Pg 14 of 25 Trans ID: LCV20201918759
Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 15 of 50 PageID: 19
MID-L-007458-20 10/27/2020 12:34:49 PM Pg 15 of 25 Trans ID: LCV20201918759
Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 16 of 50 PageID: 20
MID-L-007458-20 10/27/2020 12:34:49 PM Pg 16 of 25 Trans ID: LCV20201918759
Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 17 of 50 PageID: 21




           EXHIBIT “B”
                  MID-L-007458-20 10/27/2020 12:34:49 PM Pg 17 of 25 Trans ID: LCV20201918759
10/18/2020       Case 2:20-cv-20268 Document
                                         Pankaj1-1
                                               SharmaFiled  12/23/20
                                                      - Pankaj            PageEngineer
                                                               Sharma Con Edison 18 of 50 PageID: 22



             Pankaj Sharma Con Edison Engineer
                   Molested and Harassed
                          Woman
               PA N K A J S H A R M A C O N E D I S O N E N G I N E E R F O U N D G U I LT Y O F
                                             HARASSMENT

       Pankaj Sharma Con Edison Engineer harassed, molested and intentionally injured woman after
                                  she refused to have sex with him.




     Pankaj Sharma Con Edison Engineer Found
     Guilty of Harassment




     Pankaj Sharma Con Edison Engineer




     This website uses cookies.
     We use cookies to analyze website traffic and optimize your website experience. By accepting
     our use of cookies, your data will be aggregated with all other user data.


                                                      ACCEPT



https://pankaj-sharma.com                                                                              1/8
                  MID-L-007458-20 10/27/2020 12:34:49 PM Pg 18 of 25 Trans ID: LCV20201918759
10/18/2020       Case 2:20-cv-20268 Document
                                         Pankaj1-1
                                               SharmaFiled  12/23/20
                                                      - Pankaj            PageEngineer
                                                               Sharma Con Edison 19 of 50 PageID: 23




     This website uses cookies.
     We use cookies to analyze website traffic and optimize your website experience. By accepting
     our use of cookies, your data will be aggregated with all other user data.

                            Pankaj Sharma Con Edison Engineer
                                                     A C C E P T Found Guilty of Harassment



     September 10 2020
https://pankaj-sharma.com                                                                              2/8
                  MID-L-007458-20 10/27/2020 12:34:49 PM Pg 19 of 25 Trans ID: LCV20201918759
10/18/2020       Case 2:20-cv-20268 Document
                                         Pankaj1-1
                                               SharmaFiled  12/23/20
                                                      - Pankaj            PageEngineer
                                                               Sharma Con Edison 20 of 50 PageID: 24
     September 10, 2020

     Pankaj Sharma, an engineer at Con Edison, was found guilty of harassment
     in Monroe County, Pennsylvania on Dec. 18th, 2019. Pankaj Sharma, 40,
     harassed, molested and intentionally injured a young woman after she
     refused to have sex with him. Sharma is married with two children and lives in
     Edison, NJ. Pankaj Sharma plead not guilty but was found guilty in MDJ court.


     The victim told Sharma that she did not want to have sex with him. Sharma
     continued to touch and molest her despite the victim telling him not to touch
     her. In a fit of anger after the victim rejected his sexual and romantic
     advances, Sharma intentionally injured the victim and caused long term
     nerve damage that the victim is still suffering from 16 months later. Sharma
     became angry because he felt entitled to sex with the victim.


     Sharma bragged about how smart, well-educated and good at his job he was.
     Sharma bragged about how great he was at massages. Sharma sent the
     victim an email where he asked the victim not to testify against him in court.
     Sharma called himself a "well educated professional from a decent
     background" in the email. Sharma boasted about his education, profession
     and social pedigree in the email because he seems to believe his education,
     profession and social pedigree entitled him not only to sex with the victim but
     also to committing a crime without any consequences.


     Pankaj Sharma is currently on probation. He must undergo drug tests and
     meet with his probation officer biweekly. Assistant District Attorney David
     Marra enrolled Sharma into a pretrial diversionary program called accelerated
     rehabilitation disposition (ARD). The program allows criminals to avoid jail
     This website uses cookies.
     time, a criminal conviction and the ability to expunge their record early by
     We use cookies to analyze website traffic and optimize your website experience. By accepting
     paying larger fines and serving probation.
     our use of cookies, your data will be aggregated with all other user data.


     Pankaj Sharma may begin the process   toP Texpunge his record after his
                                        ACCE

     probation is complete in 2021. Sharma will have no criminal record after he
https://pankaj-sharma.com                                                                              3/8
                  MID-L-007458-20 10/27/2020 12:34:49 PM Pg 20 of 25 Trans ID: LCV20201918759
10/18/2020       Case 2:20-cv-20268 Document
                                         Pankaj1-1
                                               SharmaFiled  12/23/20
                                                      - Pankaj            PageEngineer
                                                               Sharma Con Edison 21 of 50 PageID: 25
     expunges his criminal record.



     Commonwealth of Pennsylvania v. Pankaj
     Sharma Court Summary

          Pankaj Sharma Con Edison Engineer Found Guilty of Harassment

                                  Download Court Summary PDF




     This website uses cookies.
     We use cookies to analyze website traffic and optimize your website experience. By accepting
     our use of cookies, your data will be aggregated with all other user data.


                                                      ACCEPT



https://pankaj-sharma.com                                                                              4/8
                  MID-L-007458-20 10/27/2020 12:34:49 PM Pg 21 of 25 Trans ID: LCV20201918759
10/18/2020       Case 2:20-cv-20268 Document
                                         Pankaj1-1
                                               SharmaFiled  12/23/20
                                                      - Pankaj            PageEngineer
                                                               Sharma Con Edison 22 of 50 PageID: 26




     This website uses cookies.
     We use cookies to analyze website traffic and optimize your website experience. By accepting
     our use of cookies, your data will be aggregated with all other user data.


                                                      ACCEPT



https://pankaj-sharma.com                                                                              5/8
                  MID-L-007458-20 10/27/2020 12:34:49 PM Pg 22 of 25 Trans ID: LCV20201918759
10/18/2020       Case 2:20-cv-20268 Document
                                         Pankaj1-1
                                               SharmaFiled  12/23/20
                                                      - Pankaj            PageEngineer
                                                               Sharma Con Edison 23 of 50 PageID: 27



     Commonwealth of Pennsylvania v. Pankaj
     Sharma Docket Sheet

          Pankaj Sharma Con Edison Engineer Found Guilty of Harassment

                                   Download Docket Sheet PDF




     This website uses cookies.
     We use cookies to analyze website traffic and optimize your website experience. By accepting
     our use of cookies, your data will be aggregated with all other user data.


                                                      ACCEPT



https://pankaj-sharma.com                                                                              6/8
                  MID-L-007458-20 10/27/2020 12:34:49 PM Pg 23 of 25 Trans ID: LCV20201918759
10/18/2020       Case 2:20-cv-20268 Document
                                         Pankaj1-1
                                               SharmaFiled  12/23/20
                                                      - Pankaj            PageEngineer
                                                               Sharma Con Edison 24 of 50 PageID: 28




     This website uses cookies.
     We use cookies to analyze website traffic and optimize your website experience. By accepting
     our use of cookies, your data will be aggregated with all other user data.


                                                      ACCEPT



https://pankaj-sharma.com                                                                              7/8
                  MID-L-007458-20 10/27/2020 12:34:49 PM Pg 24 of 25 Trans ID: LCV20201918759
10/18/2020       Case 2:20-cv-20268 Document
                                         Pankaj1-1
                                               SharmaFiled  12/23/20
                                                      - Pankaj            PageEngineer
                                                               Sharma Con Edison 25 of 50 PageID: 29



     Download Court Docket Sheet

             Commonwealth of Pennsylvania v. Pankaj Sharma Court Summary and
                                                  Docket Sheet


          PankajSharmaMDJCourtSummaryReport            (pdf)


          PankajSharmaMDJDocketSheet         (pdf)




     Pankaj Sharma's LinkedIn Profile

                                              LINKEDIN PROFILE




                                        Copyright © 2020 - All Rights Reserved.




     This website uses cookies.
     We use cookies to analyze website traffic and optimize your website experience. By accepting
     our use of cookies, your data will be aggregated with all other user data.


                                                      ACCEPT



https://pankaj-sharma.com                                                                              8/8
     MID-L-007458-20 10/27/2020 12:34:49 PM Pg 25 of 25 Trans ID: LCV20201918759
    Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 26 of 50 PageID: 30




             CERTIFICATION OF VERIFICATION AND NON-COLLUSION

       Pankaj Sharma, says:

       I am Plaintiff in the foregoing Complaint. I have personal knowledge of all of the

allegations made in the Complaint and they are made in truth and good faith, without collusion,

and for the causes set forth therein.

       I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.

/s/Pankaj Sharma

Pankaj Sharma



Dated: October 26, 2020
      MID-L-007458-20 10/27/2020 12:34:49 PM Pg 1 of 5 Trans ID: LCV20201918759
    Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 27 of 50 PageID: 31




Cohen Fineman, LLC
Samuel B. Fineman, Esquire
NJ ID No. 005381999
1999 Marlton Pike East, Suite 4
Cherry Hill, NJ 08003
(856) 304-0699
Attorney for Plaintiff

PANKAJ SHARMA,                                :      SUPERIOR COURT OF NEW JERSEY
                                              :      LAW DIVISION
                       PLAINTIFF,             :      MIDDLESEX COUNTY
                                              :
                                              :      DOCKET NO. MID-L-007458-20
                                              :
                                              :      CIVIL ACTION
       v.                                     :
                                              :      ORDER TO SHOW CAUSE WITH
VIVIAN LIU,                                   :      TEMPORARY RESTRAINTS
                                              :      PURSUANT TO RULE 4:52
                       DEFENDANT.             :



       This matter being brought before to the court by Samuel B. Fineman, Esq. of Cohen

Fineman, LLC, counsel for Plaintiff, seeking relief by way of temporary restraints pursuant to R.

4:52, based upon the facts set forth in the verified complaint filed herewith; and it appearing that

the defendant has notice of this application, or defendant consent’s to plaintiff’s application, or

immediate and irreparable damage will probably result before notice can be given and a hearing

held, and for good cause shown.

It is on this ___________ day of ____________, 2020, ORDERED that defendant, Vivian Liu,

appear and show cause before the Superior Court at the Middlesex County Courthouse located at

56 Paterson St., New Brunswick, NJ 08903-0964 at ____ o’clock in the a.m./p.m. or as soon

thereafter as counsel can be heard, on the ________ day of _________________, 2020, why an

order should not be issued preliminarily enjoining and restraining defendant, Vivian Liu from:
      MID-L-007458-20 10/27/2020 12:34:49 PM Pg 2 of 5 Trans ID: LCV20201918759
    Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 28 of 50 PageID: 32




       A.      Allowing her defamatory and false postings regarding Plaintiff to remain on

               social media sites such as Twitter, Facebook and www.pankaj-sharma.com;

       B.      Posting defamatory and false statements regarding Plaintiff on any social media

               platforms or websites; and

       C.      Granting such other relief as the court deems equitable and just.

       And it is further ORDERED that pending the return date herein, the defendant is

temporarily enjoined and restrained from:

       A.      Allowing her defamatory and false postings regarding Plaintiff to remain on

               social media sites such as Twitter, Facebook and www.pankaj-sharma.com;

       B.      Posting defamatory and false statements regarding Plaintiff on any social media

               platform or website.

And it is further ORDERED that:

       1.      The defendant may move to dissolve or modify the temporary restraints herein

contained on two (2) days’ notice to the plaintiff’s attorney.

       2.      A copy of this order to show cause, verified complaint, legal memorandum and

any supporting affidavits or certifications submitted in support of this application be served upon

the defendant_____personally, or within_____ days of the date hereof, in accordance with R.

4:4-3 and R. 4:4-4, this being original process.

       3.      The plaintiff must file with the court his/her/its proof of service of the pleadings

on the defendant no later than three (3) days before the return date.

       4.      Defendant shall file and serve a written response to this order to show cause and

the request for entry of injunctive relief and proof of service by________________ . The original

documents must be filed with the Clerk of the Superior Court in the county listed above. A

                                                   2
      MID-L-007458-20 10/27/2020 12:34:49 PM Pg 3 of 5 Trans ID: LCV20201918759
    Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 29 of 50 PageID: 33




directory of these offices is available in the Civil Division Management Office in the county

listed above and online at njcourts.gov/forms/10153_deptyclerklawref.pdf. You must send a

copy of your opposition papers directly to Judge_________________________ , whose address

is__________________________________________________________, New Jersey. You

must also send a copy of your opposition papers to the plaintiff’s attorney whose name and

address appears above, or to the plaintiff, if no attorney is named above. A telephone call will not

protect your rights; you must file your opposition and pay the required fee of $______ and serve

your opposition on your adversary, if you want the court to hear your opposition to the injunctive

relief the plaintiff is seeking.

        5.      The plaintiff must file and serve any written reply to the defendant’s order to

show cause opposition. The reply papers must be filed with the Clerk of the Superior Court in the

county listed above by and a copy of the reply papers must be sent directly to the chambers of

Judge _________________________ .

        6.      If the defendant does not file and serve opposition to this order to show cause, the

application will be decided on the papers on the return date and relief may be granted by default,

provided that the plaintiff files a proof of service and a proposed form of order at least three days

prior to the return date.

        7.      If the plaintiff has not already done so, a proposed form of order addressing the

relief sought on the return date (along with a self-addressed return envelope with return address

and postage) must be submitted to the court no later than three (3) days before the return date.

        8.      Defendant take notice that the plaintiff has filed a lawsuit against you in the

Superior Court of New Jersey. The verified complaint attached to this order to show cause states

the basis of the lawsuit. If you dispute this complaint, you, or your attorney, must file a written

                                                 3
      MID-L-007458-20 10/27/2020 12:34:49 PM Pg 4 of 5 Trans ID: LCV20201918759
    Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 30 of 50 PageID: 34




answer to the complaint and proof of service within 35 days from the date of service of this order

to show cause; not counting the day you received it.

       These documents must be filed with the Clerk of the Superior Court in the county listed

above. A directory of these offices is available in the Civil Division Management Office in the

county listed above and online at njcourts.gov/forms/10153_deptyclerklawref.pdf. Include a $

filing fee payable to the “Treasurer State of New Jersey.” You must also send a copy of your

Answer to the plaintiff’s attorney whose name and address appear above, or to the plaintiff, if no

attorney is named above. A telephone call will not protect your rights; you must file and serve

your Answer (with the fee) or judgment may be entered against you by default. Please note:

Opposition to the order to show cause is not an Answer and you must file both. Please note

further: if you do not file and serve an Answer within 35 days of this Order, the Court may enter

a default against you for the relief plaintiff demands.

       9.      If you cannot afford an attorney, you may call the Legal Services office in the

county in which you live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-

LAW (1-888-576-5529). If you do not have an attorney and are not eligible for free legal

assistance you may obtain a referral to an attorney by calling one of the Lawyer Referral

Services. A directory with contact information for local Legal Services Offices and Lawyer

Referral Services is available in the Civil Division Management Office in the county listed above

and online at njcourts.gov/forms/10153_deptyclerklawref.pdf.

       10.     The court will entertain argument, but not testimony, on the return date of the

order to show cause, unless the court and parties are advised to the contrary no later than____

days before the return date.

                                                                   _____________________
                                                                               J.S.C.
                                                  4
 MID-L-007458-20 10/27/2020 12:34:49 PM Pg 5 of 5 Trans ID: LCV20201918759
Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 31 of 50 PageID: 35




                                     5
      MID-L-007458-20 10/27/2020 12:34:49 PM Pg 1 of 2 Trans ID: LCV20201918759
    Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 32 of 50 PageID: 36




Cohen Fineman, LLC
Samuel B. Fineman, Esquire
NJ ID No. 005381999
1999 Marlton Pike East, Suite 4
Cherry Hill, NJ 08003
(856) 304-0699
Attorney for Plaintiff

PANKAJ SHARMA,                              :      SUPERIOR COURT OF NEW JERSEY
                                            :      LAW DIVISION
                      PLAINTIFF,            :      MIDDLESEX COUNTY
                                            :
                                            :      DOCKET NO. MID-L-007458-20
                                            :
                                            :      CIVIL ACTION
       v.                                   :
                                            :      ORDER
VIVIAN LIU,                                 :
                                            :
                      DEFENDANT.            :



       THIS MATTER being brought before the Court by Samuel B. Fineman, Esquire, of

Cohen Fineman, LLC, attorney for Plaintiff, Pankaj Sharma, seeking relief by way of temporary

restraints pursuant to R. 4:52, based upon the facts set for in the Verified Complaint filed

herewith and the testimony provided in support thereof, and it appearing that immediate and

irreparable damage will probably result.

       It is on this ________ day of _______________, 2020, ORDERED that Defendant,

Vivian Liu, is temporarily restrained, pending disposition of the underlying issues at bar, from

performing the following actions:

       A.     Defendant Liu is hereby ORDERED to take down immediately all defamatory

postings regarding Plaintiff on all social media platforms and the website known as www.pankaj-

sharma.com; and
     MID-L-007458-20 10/27/2020 12:34:49 PM Pg 2 of 2 Trans ID: LCV20201918759
    Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 33 of 50 PageID: 37




       B.     Defendant Liu is ORDERED to refrain from posting any new defamatory

statements regarding Plaintiff on any and all social media platforms and the website known as

www.pankaj-sharma.com.



                                                  ____________________________________
                                                                               J.S.C.




                                              2
      MID-L-007458-20 10/27/2020 12:34:49 PM Pg 1 of 4 Trans ID: LCV20201918759
     Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 34 of 50 PageID: 38




Cohen Fineman, LLC
Samuel B. Fineman, Esquire
NJ ID No. 005381999
1999 Marlton Pike East, Suite 4
Cherry Hill, NJ 08003
(856) 304-0699
Attorney for Plaintiff

PANKAJ SHARMA,                               :       SUPERIOR COURT OF NEW JERSEY
                                             :       LAW DIVISION
                      PLAINTIFF,             :       MIDDLESEX COUNTY
                                             :
                                             :       DOCKET NO.        MID-L-007458-20
                                             :
                                             :       CIVIL ACTION
       v.                                    :
                                             :       MEMORANDUM OF LAW IN
VIVIAN LIU,                                  :       SUPPORT OF PLAINTIFF’S
                                             :       ORDER TO SHOW CAUSE WITH
                      DEFENDANT.             :       TEMPORARY RESTRAINTS


       Plaintiff, Pankaj Sharma, by and through his attorneys, Cohen Fineman, LLC, submits

the within Memorandum of Law in Support of Plaintiff’s Order to Show Cause with Temporary

Restraints Pursuant to R. 4:52 and Verified Complaint:

I.     LEGAL ARGUMENT

       A.      TEMPORARY INJUNCTIVE RELIEF IS APPROPRIATE AS
               PLAINTIFFS CLEARLY SATISFY THE CROWE TEST


       In determining whether to enter an interlocutory injunction, a judge must find that the

movant has demonstrated the following elements: (1) irreparable harm is likely if the relief is

denied; (2) the applicable underlying law is well settled; (3) the material facts are not

substantially disputed and there exists a reasonable probability of ultimate success on the merits;

and (4) the balance of the hardship to the parties favors the issuance of the requested relief.

Crowe v. De Gioia, 90 N.J. 126, 132-34, 447 A.2d 173 (1982); McKenzie v. Corzine, 396 N.J.

Super. 405, 413, 934 A.2d 651 (App.Div. 2007); Subcarrier Commcn's, Inc. v. Day, 299 N.J.
      MID-L-007458-20 10/27/2020 12:34:49 PM Pg 2 of 4 Trans ID: LCV20201918759
    Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 35 of 50 PageID: 39




Super. 634, 638, 691 A.2d 876 (App.Div. 1997); J.H. Renarde, Inc. v. Sims, 312 N.J. Super. 195,

206, 711 A.2d 410 (Ch. Div. 1998). See also, Rinaldo v. RLR Inv., LLC, 387 N.J. Super. 387

(App.Div. 2006).

       Although it is generally understood that all of the Crowe factors must weigh in favor of

injunctive relief, see, e.g., McKenzie, supra, 396 N.J. Super. at 414, 934 A.2d 651; Sherman v.

Sherman, 330 N.J. Super. 638, 642-43, 750 A.2d 229 (Ch. Div. 1999), a court may take a less

rigid view than it would after a final hearing when the interlocutory injunction is merely

designed to preserve the status quo. General Elec. Co. v. Gem Vacuum Stores, Inc., 36 N.J.

Super. 234, 236-37, 115 A.2d 626 (App.Div. 1955).

       In that regard, a claim with only “some” factual merit or based on uncertain or novel

legal principles may nevertheless support an interlocutory injunction, limited to preserving the

status quo, so long as the harm confronting the movant is great and irreparable, and the hardship

imposed on the opponent is not terribly significant, or, as required by R. 4:52-3, may be secured

through the imposition of some form of security or through the imposition of other equitable

terms. The anticipated duration of the interlocutory injunction also impacts on the determination.

See Waste Management of New Jersey, Inc. v. Union County Utilities Authority, 399 N.J. Super.

508, 536 (App.Div. 2008). Each element under Crowe will be addressed herein.

       1.      Irreparable Harm is Likely to Result

       As Plaintiff states in the Verified Complaint, Defendant Liu is attempting to torpedo

Plaintiff’s reputation and good name by making baseless and offensive allegations against

Plaintiff on social media platforms, including but not limited to, as Twitter and Facebook, along

with an eponymous website known as www.pankaj-sharma.com, which, on information and

belief, Defendant created. Defendant, through several psuedonyms, is specifically alleging that

                                                2
       MID-L-007458-20 10/27/2020 12:34:49 PM Pg 3 of 4 Trans ID: LCV20201918759
      Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 36 of 50 PageID: 40




Plaintiff “was found guilty of harassment” and that he “molested and injured a young woman

after he refused to have sex with her.” See Ver. Comp., Ex. “A.” These claims are patently false.

In addition, on the website Defendant alleges that Plaintiff “continued to touch and molest her

despite the victim telling him not to touch her. In a fit of anger after the victim rejected his sexual

and romantic advances, Sharma intentionally injured the victim and caused long term nerve

damage that the victim is still suffering from 16 months later. [Plaintiff] became angry because

he felt entitled to sex with the victim.” See Ver. Comp., Ex “B.” Baseless allegations of this

nature amount to defamation per se and reputational damages can be assumed. Irreparable harm

is imminent if these postings are allowed to remain in the public sphere.

        2.     The Applicable Law is Well Settled

        Plaintiff is proceeding under a combination of well-settled common law tort principals,

defamation and false light. Plaintiff is not proposing a cause of action under a new theory of law.

        3.     The Material Facts are not Substantially Disputed

        For her part, Defendant Liu will claim that her baseless accusations are grounded in fact.

However, Liu can offer no proof or evidence supporting any of her spurious allegations

regarding Plaintiff. Whatever her motivation, Defendant’s actions are malicious and designed to

cause maximum harm to Plaintiff’s reputation.

        4.     The Balance of the Hardships Favors Relief

        On balance, there is no hardship, economic or otherwise, to Defendant Liu should the

Court grant the relief requested. On the other hand, the hardship posed to Plaintiffs is great. For

each day that Defendant’s defamatory postings remain in the public sphere Plaintiff’s reputation

is irreparably damaged.

II.     CONCLUSION

                                                  3
      MID-L-007458-20 10/27/2020 12:34:49 PM Pg 4 of 4 Trans ID: LCV20201918759
    Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 37 of 50 PageID: 41




       Based upon the foregoing arguments, Plaintiff prays that this Honorable Court grant the

relief sought in Plaintiff’s proposed Order.

Respectfully submitted,

Cohen Fineman, LLC
/s/Samuel B. Fineman
Samuel B. Fineman, Esquire
Attorney for Plaintiff
1999 Marlton Pike East, Suite 4
Cherry Hill, NJ 08003
(856) 304-0699




Dated: October 26, 2020




                                               4
         MID-L-007458-20 10/27/2020 12:34:49 PM Pg 1 of 1 Trans ID: LCV20201918759
      Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 38 of 50 PageID: 42




                        Civil Case Information Statement
Case Details: MIDDLESEX | Civil Part Docket# L-007458-20

Case Caption: SHARMA PANKAJ VS LIU VIVIAN                        Case Type: DEFAMATION
Case Initiation Date: 10/27/2020                                 Document Type: Verified Complaint
Attorney Name: SAMUEL BRAD FINEMAN                               Jury Demand: NONE
Firm Name: COHEN FINEMAN LLC                                     Is this a professional malpractice case? NO
Address: 1999 MARLTON PIKE EAST STE 4                            Related cases pending: NO
CHERRY HILL NJ 08003                                             If yes, list docket numbers:
Phone: 8563040699                                                Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF : Sharma, Pankaj                        transaction or occurrence)? NO
Name of Defendant’s Primary Insurance Company
(if known): None                                                 Are sexual abuse claims alleged by: Pankaj Sharma? NO




      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? YES
If yes, is that relationship: Friend/Neighbour
Does the statute governing this case provide for payment of fees by the losing party? NO
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

10/27/2020                                                                                  /s/ SAMUEL BRAD FINEMAN
Dated                                                                                                          Signed
Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 39 of 50 PageID: 43




                       Exhibit
                         2
            MID L 007458-20    10/28/2020         Pg 1 of 5 Trans ID: LCV20201928774
    Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 40 of 50 PageID: 44




Cohen Fineman, LLC                                                        FILED
Samuel B. Fineman, Esquire
NJ ID No. 005381999                                                     OCT 28 2020
1999 Marlton Pike East, Suite 4                                  JUDGE PETER J. BARNES
Cherry Hill, NJ 08003
(856) 304-0699
Attorney for Plaintiff

PANKAJ SHARMA,                                :      SUPERIOR COURT OF NEW JERSEY
                                              :      LAW DIVISION
                       PLAINTIFF,             :      MIDDLESEX COUNTY
                                              :
                                              :
                                              :
                                                     DOCKET NO.
                                                                              GRANTED
                                              :      CIVIL ACTION
       v.                                     :
                                              :      ORDER TO SHOW CAUSE WITH
VIVIAN LIU,                                   :      TEMPORARY RESTRAINTS
                                              :      PURSUANT TO RULE 4:52
                       DEFENDANT.             :


       This matter being brought before to the court by Samuel B. Fineman, Esq. of Cohen

Fineman, LLC, counsel for Plaintiff, seeking relief by way of temporary restraints pursuant to R.

4:52, based upon the facts set forth in the verified complaint filed herewith; and it appearing that

the defendant has notice of this application, or defendant consent’s to plaintiff’s application, or

immediate and irreparable damage will probably result before notice can be given and a hearing

held, and for good cause shown.

       IT IS on this __28th ___ day of October, 2020, ORDERED as follows:

       1. ORDERED that defendant, Vivian Liu, appear and show cause before the Superior

Court at the Middlesex County Courthouse located at 56 Paterson St., New Brunswick, NJ 08903

             9 o’clock in the a.m./p.m. or as soon thereafter as counsel can be heard, on the
by phone at ____

__4th__ day of __ December _, 2020, why an order should not be issued preliminarily enjoining

and restraining defendant, Vivian Liu from:
         MID L 007458-20       10/28/2020         Pg 2 of 5 Trans ID: LCV20201928774
    Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 41 of 50 PageID: 45




       A.     Allowing her defamatory and false postings regarding Plaintiff to remain on

              social media sites such as Twitter, Facebook and www.pankaj-sharma.com;

       B.     Posting defamatory and false statements regarding Plaintiff on any social media

              platforms or websites; and

       C.     Granting such other relief as the court deems equitable and just.

       And it is further ORDERED that pending the return date herein, the defendant is

temporarily enjoined and restrained from:

       A.     Allowing her defamatory and false postings regarding Plaintiff to remain on

              social media sites such as Twitter, Facebook and www.pankaj-sharma.com;

       B.     Posting defamatory and false statements regarding Plaintiff on any social media

              platform or website.

       And it is further ORDERED that:

   A. A copy of this order to show cause, verified complaint and all supporting affidavits or

       certifications submitted in support of this application be served upon the defendant(s)

       PERSONALLY OR BY OVERNIGHT DELIVERY WITH SIGNATURE

       CONFIRMATION ONLY within seven (7) days of the date hereof, in accordance with

       R. 4:4-3 and R. 4:4-4, this being original process. DELIVERY BY REGULAR MAIL

       AND CERTIFIED MAIL, RETURN RECEIPT REQUESTED, SHALL NOT

       CONSTITUTE EFFECTIVE SERVICE.

   B. The plaintiff must file with the court its proof of service of the pleadings and all

       supporting papers on the defendant no later than three (3) days before the return date.

   C. Defendant shall serve and file a written response to this original order to show cause and

       the request for entry of injunctive relief and proof of service by fifteen (15) days of

                                                 2
     MID L 007458-20        10/28/2020         Pg 3 of 5 Trans ID: LCV20201928774
Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 42 of 50 PageID: 46




   service. The answer, answering affidavit or a motion, as the case may be, must be filed

   with the Clerk of the Superior Court in Middlesex County and a courtesy copy of the

   papers must be sent directly by email to the Hon. Peter J. Barnes III, J.S.C., available at

   peter.barnes@njcourts.gov.

D. These documents must be filed with the Clerk of the Superior Court in Middlesex

   County. A directory of these offices is available in the Civil Division Management

   Office in the county list above, and at

   https://www.njcourts.gov/forms/10153_deptyclerklawref.pdf.

E. Include the appropriate filing fee, if any, payable to the “Treasurer, State of New Jersey.”

   You must also send a copy of your answer, answering affidavit or motion to the

   plaintiff’s attorney whose name and address appear above, or to the plaintiff, if no

   attorney is named above. A telephone call will not protect your rights; you must file and

   serve your answer, answering affidavit or motion with the appropriate filing fee, if any,

   or judgment may be entered against you by default.

F. You must also send a copy of your opposition papers to the plaintiff’s attorney whose

   name and address appears above, or to the plaintiff, if no attorney is named above. A

   telephone call will not protect your rights; you must file opposition and pay the required

   fee and serve your opposition on your adversary, if you want the court to hear your

   opposition to the injunctive relief the plaintiff is seeking.

G. The plaintiff must file and serve any written reply to the defendant’s order to show cause

   opposition by no later than three (3) days before the return date, in accordance with R.

   1:3-1.

H. The reply papers must be filed with the Clerk of the Superior Court in Middlesex County

                                              3
     MID L 007458-20        10/28/2020        Pg 4 of 5 Trans ID: LCV20201928774
Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 43 of 50 PageID: 47




   and a courtesy copy of the reply papers must be sent directly by email to the Hon. Peter J.

   Barnes, J.S.C., available at peter.barnes@njcourts.gov.

I. If the defendant(s) do/does not file and serve opposition to this order to show cause, the

   application will be decided on the papers on the return date and relief may be granted by

   default, provided that the plaintiff files a proof of service and a proposed form of order at

   least three (3) days prior to the return date, in accordance with R. 1:3-1.

J. If the plaintiff has not done so, a proposed form of order (along with a self-addressed

   return envelope with return address and postage) addressing the relief sought on the

   return date must be submitted no later than three (3) days before the return date, pursuant

   to R. 1:3-1.

K. Defendant(s) take notice that the plaintiff has filed a lawsuit against you in the Superior

   Court of New Jersey. The verified complaint attached to this order to show cause states

   the basis of the lawsuit. If you dispute this complaint, you, or your attorney, must file a

   written answer, an answering affidavit or a motion returnable on the return date to the

   order to show cause and proof of service before the return date of the order to show

   cause.

L. If you cannot afford an attorney, you may call the Legal Services office in the county in

   which you live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-

   LAW (1-888-576-5529). If you do not have an attorney and are not eligible for free legal

   assistance you may obtain a referral to an attorney by calling one of the Lawyer Referral

   Services. A directory with contact information for local Legal Services Offices and

   Lawyer Referral Services is available in the Civil Division Management Office in the

   county listed above and online at

                                             4
     MID L 007458-20       10/28/2020         Pg 5 of 5 Trans ID: LCV20201928774
Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 44 of 50 PageID: 48




   http://www.judiciary.state.nj.us/prose/10153_deptyclerklawref.pdf

M. The Court will entertain argument, but not testimony, on the return date of the order to

   show cause, unless the Court is advised by the parties to the contrary no later than three

   (3) days before the return date or no opposition to the order to show cause is filed, in

   accordance with R. 1:3-1.

N. ABSENT A SHOWING OF EXCEPTIONAL AND UNFORESEEN

   CIRCUMSTANCES, THE COURT WILL NOT ENTERTAIN ADJOURNMENT

   REQUESTS RECEIVED ON THE DAY BEFORE THE RETURN DATE.

                                                 SO ORDERED:

                                                 /s/ Hon. Peter J. Barnes, J.S.C.




                                             5
Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 45 of 50 PageID: 49




                       Exhibit
                         3
                       Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 46 of 50 PageID: 50

                                                                   Case Summary
Case Number: MID L-007458-20
Case Caption: Sharma Pankaj Vs Liu Vivian
Court: Civil Part                                            Venue: Middlesex                                  Case Initiation Date: 10/27/2020
Case Type: Defamation                                        Case Status: Active                               Jury Demand: None
Case Track: 3                                                Judge: Peter J Barnes                             Team: 3
Original Discovery End Date:                                 Current Discovery End Date:                       # of DED Extensions: 0
Original Arbitration Date:                                   Current Arbitration Date:                         # of Arb Adjournments: 0
Original Trial Date:                                         Current Trial Date:                               # of Trial Date Adjournments: 0
Disposition Date:                                            Case Disposition: Open                            Statewide Lien:

Plaintiffs
Pankaj Sharma
Party Description: Individual                                                                                  Attorney Name: Samuel Brad Fineman
Address Line 1: 202 Compton Avenue                                       Address Line 2:                       Attorney Bar ID: 005381999

City: Edison                          State: NJ                          Zip: 08820                            Phone:

Attorney Email: SFINEMAN@COHENFINEMAN.COM

Defendants
Vivian Liu
Party Description: Individual                                                                                  Attorney Name:
Address Line 1: 353 56Th Street                                          Address Line 2:                       Attorney Bar ID:

City: Brooklyn                        State: NY                          Zip: 11220                            Phone:
Attorney Email:
Case Proceeding
Created        Scheduled        Court                                                                                     Proceeding
                                          Judge Name                Proceeding Description     Motion Type                                 Motion Status
Date           Time             Room                                                                                      Status
                                                                                               MOTION FOR ORDER
12/04/2020     09:00            405       PETER    J BARNES         MOTION HEARING             TO SHOW CAUSE              RSCHED
                                                                                               HEARING
                                                                                               MOTION FOR ORDER
                                REMO
01/22/2021     09:00                      PETER    J BARNES         MOTION HEARING             TO SHOW CAUSE              PENDING          PG
                                T                                                              HEARING

Case Actions
Filed Date        Docket Text                                                                            Transaction ID             Entry Date
                  Verified Complaint for MID-L-007458-20 submitted by FINEMAN, SAMUEL BRAD,
10/27/2020        COHEN FINEMAN LLC on behalf of PANKAJ SHARMA against VIVIAN LIU *LINKED                LCV20201918759             10/27/2020
                  FILING*
10/28/2020        TRACK ASSIGNMENT Notice submitted by Case Management                                   LCV20201927016             10/28/2020
10/28/2020        Order Show Cause(Setting Hearing Date)-GRANTED by Judge PETER J. BARNES, JSC           LCV20201928774             10/28/2020
                  The motion filed on 10/27/2020 will be decided on 12/04/2020. Do not come to the
10/28/2020        courthouse because no oral argument has been requested. The court's decision will be   LCV20201928829             10/28/2020
                  provided to you. Re: COMPLAINT [LCV20201918759]
                  CORRESPONDENCE submitted by SZALKIEWICZ, DANIEL, S of DANIEL
11/30/2020        SZALKIEWICZ & ASSOCIATES PC on behalf of PANKAJ SHARMA against VIVIAN LIU              LCV20202162644             11/30/2020
                  *LINKED FILING*
                  ADJOURNMENT REQUEST (MOTION) submitted by SZALKIEWICZ, DANIEL, S of
12/08/2020        DANIEL SZALKIEWICZ & ASSOCIATES PC on behalf of PANKAJ SHARMA against                  LCV20202232838             12/08/2020
                  VIVIAN LIU *LINKED FILING*
                  The motion filed on 10/27/2020 was rescheduled to 01/22/2021. Do not come to the
12/09/2020        courthouse because no oral argument has been requested. The court's decision will be   LCV20202237393             12/09/2020
                  provided to you. Re: COMPLAINT [LCV20201918759]
Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 47 of 50 PageID: 51




                       Exhibit
                         4
                    MID-L-007458-20 11/30/2020 2:39:47 PM Pg 1 of 1 Trans ID: LCV20202162644
                Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 48 of 50 PageID: 52
                                                                       116 Pinehurst Ave          T: (212) 706-1007
                                                                       Suite A44                  F: (914) 500-2315
                                                                       New York, NY 10033         lawdss.com




                                                              November 30, 2020

          Via Email and First Class Mail
          Middlesex County Superior Court
          56 Paterson St.
          New Brunswick, NJ 08903
          Attn: Hon. Peter J. Barnes

          Re:        Sharma v. Liu
                     Superior Court of New Jersey, Middlesex County
                     Docket No. Mid-L-007458-20


          Dear Judge Barnes:

                  Our firm has been recently retained to represent the defendant, Vivian Liu, in the above
          captioned matter. On November 24, 2020, we agreed to accept service of the pleadings and
          moving papers in this matter. Pursuant to the Order to Show Cause filed on October 28, 2020,
          this matter is scheduled for a hearing on December 4, 4020 at 9:00 a.m. I would like to
          respectfully request an adjournment of the motion so that we could have an opportunity to
          familiarize ourselves with the matter and draft opposition papers. The adjournment is on consent
          of the Plaintiff’s counsel.

                  If the court prefers, we can be available for a conference on December 4 to set a new
          briefing schedule.

                     Thank you.


                                                              Respectfully Yours,

                                                              DANIEL SZALKIEWICZ & ASSOCIATES, P.C.



                                                              By: Daniel S. Szalkiewicz, Esq.
                                                              daniel@lawdss.com




Daniel Szalkiewicz & Associates, P.C.
Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 49 of 50 PageID: 53




                       Exhibit
                         5
       MID-L-007458-20 12/08/2020 3:37:50 PM Pg 1 of 1 Trans ID: LCV20202232838
    Case 2:20-cv-20268 Document 1-1 Filed 12/23/20 Page 50 of 50 PageID: 54




                                                        SUPERIOR COURT OF NEW JERSEY
                                                           LAW DIVISION, CIVIL PART
 PANKAJ SHARMA
                                                            MIDDLESEX COUNTY


                                    Plaintiff,              DOCKET NO. MID-L-007458-20

               -against-

 VIVIAN LIU,

                                  Defendant.




       It is hereby and agreed between the attorneys for the parties, that the Order to Show

Cause returnable on December 4, 2020 is hereby adjourned until January 22, 2020. Defendant

shall file opposition papers, if any, by January 8, 2020.

       The Parties are to appear for a conference on the return date of the motion.


Daniel Szalkiewicz & Associates, PC                           Cohen Fineman, LLC

Daniel S. Szalkiewicz                                         Samuel B. Fineman, Esq.
Daniel Szalkiewicz, Esq.                                      Samuel B. Fineman, Esq.
116 Pinehurst Avenue, Suite A44                               1999 Marlton Pike E., Suite 4
New York, NY 10033                                            Cherry Hill, NJ 08003
(212) 706-1007                                                (856) 304-0699
daniel@lawdss.com                                             sfineman@cohenfineman.com
Attorneys for Defendant                                       Attorney for Plaintiff




                                                 1
